
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3552
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Federal Insecticide,
		  Fungicide, and Rodenticide Act.
	
	
		1.Short titleThis Act may be cited as the
			 Pesticide Registration Improvement
			 Extension Act of 2012.
		2.Pesticide registration improvement
			(a)Maintenance fees
				(1)FeesSection 4(i) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)) is amended—
					(A)in paragraph (5)—
						(i)in subparagraph (C), by striking
			 aggregate amount of and all that follows through the end of the
			 subparagraph and inserting aggregate amount of $27,800,000 for each of
			 fiscal years 2013 through 2017.;
						(ii)in subparagraph (D)—
							(I)in clause (i), by striking shall
			 be and all that follows through the semicolon and inserting
			 shall be $115,500 for each of fiscal years 2013 through 2017;;
			 and
							(II)in clause (ii), by striking shall
			 be and all that follows through the period and inserting shall
			 be $184,800 for each of fiscal years 2013 through 2017.;
							(iii)in subparagraph (E)(i)—
							(I)in subclause (I), by striking shall
			 be and all that follows through the semicolon and inserting
			 shall be $70,600 for each of fiscal years 2013 through 2017;;
			 and
							(II)in subclause (II), by striking shall
			 be and all that follows through the period and inserting shall
			 be $122,100 for each of fiscal years 2013 through 2017.;
							(iv)in subparagraph (F)—
							(I)by striking paragraph (3)
			 and inserting this paragraph; and
							(II)by striking Humans and
			 inserting Human;
							(v)by redesignating subparagraphs (F) through
			 (H) as subparagraphs (G) through (I), respectively;
						(vi)by inserting after subparagraph (E) the
			 following:
							
								(F)Fee reduction for certain small
				businesses
									(i)DefinitionIn this subparagraph, the term
				qualified small business entity means a corporation, partnership,
				or unincorporated business that—
										(I)has 500 or fewer employees;
										(II)during the 3-year period prior to the most
				recent maintenance fee billing cycle, had an average annual global gross
				revenue from all sources that did not exceed $10,000,000; and
										(III)holds not more than 5 pesticide
				registrations under this paragraph.
										(ii)WaiverExcept as provided in clause (iii), the
				Administrator shall waive 25 percent of the fee under this paragraph applicable
				to the first registration of any qualified small business entity under this
				paragraph.
									(iii)LimitationThe Administrator shall not grant a waiver
				under clause (ii) to a qualified small business entity if the Administrator
				determines that the entity has been formed or manipulated primarily for the
				purpose of qualifying for the waiver.
									;
				and
						(vii)in subparagraph (I) (as redesignated by
			 clause (v)), by striking 2012 and inserting
			 2017;
						(B)in paragraph (6)—
						(i)by striking 2014 and
			 inserting 2019; and
						(ii)by striking paragraphs (1) through
			 (5) and inserting paragraph (1);
						(C)by striking paragraphs (1), (2), (3), (4),
			 and (7); and
					(D)by redesignating paragraphs (5) and (6) as
			 paragraphs (1) and (2), respectively.
					(2)Conforming amendments
					(A)Section 4 of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a–1) is amended—
						(i)in subsection (d)(5)(B)(ii)(III), by
			 striking subsection (i)(1) and inserting this
			 section;
						(ii)in subsection (j), by striking
			 subsection (i)(5) and inserting subsection
			 (i)(1); and
						(iii)in subsection (k)(5)—
							(I)in the first sentence, by striking
			 subsection (i)(5)(C)(ii) and inserting subsection
			 (i)(1)(C)(ii); and
							(II)in the third and sixth sentences, by
			 striking subsection (i)(5)(C) each place it appears and
			 inserting subsection (i)(1)(C).
							(B)Section 33(b)(7)(F) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)(7)(F)) is
			 amended—
						(i)by striking section
			 4(i)(5)(E)(ii) each place it appears in clauses (i), (ii)(I), and
			 (iv)(I) and inserting section 4(i)(1)(E)(ii);
						(ii)by striking section
			 4(i)(5)(E)(ii)(I)(bb) each place it appears in clauses (ii)(II) and
			 (iv)(II) and inserting section 4(i)(1)(E)(ii)(I)(bb); and
						(iii)in clause (iv)(II)—
							(I)by striking applicable. and
			 inserting applicable; and
							(II)by striking revenues and
			 inserting revenue.
							(3)Extension of prohibition on tolerance
			 feesSection 408(m)(3) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(m)(3)) is amended by
			 striking September 30, 2012 and inserting September 30,
			 2017.
				(4)Reregistration and expedited processing
			 fund
					(A)Source
			 and useSection 4(k)(2)(A) of
			 the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a–1(k)(2)(A)) is amended—
						(i)by inserting , to enhance the
			 information systems capabilities to improve the tracking of pesticide
			 registration decisions,  after paragraph (3) each place
			 it appears; and
						(ii)in clause (i)—
							(I)by inserting offset before
			 the costs of reregistration; and
							(II)by striking in the same portion as
			 appropriated funds.
							(B)Expedited processing of similar
			 applicationsSection
			 4(k)(3)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a–1(k)(3)(A)) is amended—
						(i)in the matter preceding clause (i), by
			 striking 2008 through 2012, between 1/8 and
			 1/7 and inserting 2013 through 2017,
			 between 1/9 and 1/8;
						(ii)in clause (i), by striking
			 new; and
						(iii)in clause (ii), by striking any
			 application and all that follows through that— and
			 inserting any application that—.
						(C)Enhancements of information technology
			 systems for improvement in review of pesticide applicationsSection 4(k) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)) is amended—
						(i)by redesignating paragraphs (4) and (5) as
			 paragraphs (5) and (6), respectively;
						(ii)by inserting after paragraph (3) the
			 following:
							
								(4)Enhancements of information technology
				systems for improvement in review of pesticide applications
									(A)In generalFor each of fiscal years 2013 through 2017,
				the Administrator shall use not more than $800,000 of the amounts made
				available to the Administrator in the Reregistration and Expedited Processing
				Fund for the activities described in subparagraph (B).
									(B)ActivitiesThe Administrator shall use amounts made
				available from the Reregistration and Expedited Processing Fund to improve the
				information systems capabilities for the Office of Pesticide Programs to
				enhance tracking of pesticide registration decisions, which shall
				include—
										(i)the electronic tracking of—
											(I)registration submissions; and
											(II)the status of conditional
				registrations;
											(ii)enhancing the database for information
				regarding endangered species assessments for registration review;
										(iii)implementing the capability to
				electronically review labels submitted with registration actions; and
										(iv)acquiring and implementing the capability
				to electronically assess and evaluate confidential statements of formula
				submitted with registration actions.
										;
				and
						(iii)in the first sentence of paragraph (6) (as
			 redesignated by clause (i)), by striking to carry out the goals
			 established under subsection (l) and inserting for the purposes
			 described in paragraphs (2), (3), and (4) and to carry out the goals
			 established under subsection (l).
						(b)Pesticide Registration Service
			 Fees
				(1)Amount
			 of feesSection 33(b) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)) is
			 amended—
					(A)by striking paragraph (3) and inserting the
			 following:
						
							(3)Schedule of covered applications and
				registration service feesSubject to paragraph (6), the schedule of
				covered pesticide registration applications and corresponding registration
				service fees shall be as follows:
								
									TABLE 1. — REGISTRATION DIVISION — NEW ACTIVE
				INGREDIENTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time. In the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application.
											
											(3) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency.
											
										
											R0101New Active Ingredient, Food use (2)
						(3)24569,221
											
											R0202New Active Ingredient, Food use; reduced risk (2)
						(3)18569,221
											
											R0403New Active Ingredient, Food use; Experimental Use
						Permit application; establish temporary tolerance; submitted before application
						for registration; credit 45% of fee toward new active ingredient application
						that follows (3)18419,502
											
											R0604New Active Ingredient, Non-food use; outdoor (2)
						(3)21395,467
											
											R0705New Active Ingredient, Non-food use; outdoor; reduced
						risk (2) (3)16395,467
											
											R0906New Active Ingredient, Non-food use; outdoor;
						Experimental Use Permit application; submitted before application for
						registration; credit 45% of fee toward new active ingredient (3)16293,596
											
											R1107New Active Ingredient, Non-food use; indoor (2)
						(3)20219,949
											
											R1208New Active Ingredient, Non-food use; indoor; reduced
						risk (2) (3)14219,949
											
											R1219New Active Ingredient, Non-food use; indoor;
						Experimental Use Permit application; submitted before application for
						registration; credit 45% of fee toward new active ingredient application that
						follows (3)18165,375
											
											R12210Enriched isomer(s) of registered mixed-isomer active
						ingredient (2) (3)18287,643
											
											R12311New Active Ingredient, Seed treatment only; includes
						agricultural and non-agricultural seeds; residues not expected in raw
						agricultural commodities (2) (3)18427,991
											
											R125New12New Active Ingredient,
						Seed treatment; Experimental Use Permit application; submitted before
						application for registration; credit 45% of fee toward new active ingredient
						application that follows (3)16293,596
											
										
									
								
								
									TABLE 2. — REGISTRATION DIVISION — NEW USES
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day.
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time. In the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application. 
											
											(3) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
											(4) Amendment
					 applications to add the new use(s) to registered product labels are covered by
					 the base fee for the new use(s). All items in the covered application must be
					 submitted together in one package. Each application for an additional new
					 product registration and new inert approval(s) that is submitted in the new use
					 application package is subject to the registration service fee for a new
					 product or a new inert approval. However, if a new use application only
					 proposes to register the new use for a new product and there are no amendments
					 in the application, then review of one new product application is covered by
					 the new use fee. All such associated applications that are submitted together
					 will be subject to the new use decision review time. Any application for a new
					 product or an amendment to the proposed labeling (a) submitted subsequent to
					 submission of the new use application and (b) prior to conclusion of its
					 decision review time and (c) containing the same new uses, will be deemed a
					 separate new-use application, subject to a separate registration service fee
					 and new decision review time for a new use. If the new-use application includes
					 non-food (indoor and/or outdoor), and food (outdoor and/or indoor) uses, the
					 appropriate fee is due for each type of new use and the longest decision review
					 time applies to all of the new uses requested in the application. Any
					 information that (a) was neither requested nor required by the Agency, and (b)
					 is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screen, and (c) is not
					 itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new use application. 
											
										
											R13013First food use; indoor;
						food/food handling (2) (3)21173,644
											
											R14014Additional food use; Indoor; food/food handling (3)
						(4)1540,518
											
											R15015First food use (2) (3)21239,684
											
											R16016First food use; reduced risk (2) (3)16239,684
											
											R17017Additional food use (3) (4)1559,976
											
											R175New18Additional food uses
						covered within a crop group resulting from the conversion of existing approved
						crop group(s) to one or more revised crop groups. (3) (4)1059,976
											
											R18019Additional food use; reduced risk (3) (4)1059,976
											
											R19020Additional food uses; 6 or more submitted in one
						application (3) (4)15359,856
											
											R20021Additional food uses; 6 or more submitted in one
						application; reduced risk (3) (4)10359,856
											
											R21022Additional food use; Experimental Use Permit
						application; establish temporary tolerance; no credit toward new use
						registration (3) (4)1244,431
											
											R22023Additional food use; Experimental Use Permit
						application; crop destruct basis; no credit toward new use registration (3)
						(4)617,993
											
											R23024Additional use; non-food; outdoor (3) (4)1523,969
											
											R24025Additional use; non-food; outdoor; reduced risk (3)
						(4)1023,969
											
											R25026Additional use; non-food; outdoor; Experimental Use
						Permit application; no credit toward new use registration (3) (4)617,993
											
											R251New27Experimental Use Permit
						application which requires no changes to the tolerance(s); non-crop destruct
						basis (3)817,993
											
											R26028New use; non-food; indoor (3) (4)1211,577
											
											R27029New use; non-food; indoor; reduced risk (3)
						(4)911,577
											
											R27130New use; non-food; indoor; Experimental Use Permit
						application; no credit toward new use registration (3) (4)68,820
											
											R27331Additional use; seed treatment; limited uptake into raw
						agricultural commodities; includes crops with established tolerances (e.g., for
						soil or foliar application); includes food or non-food uses (3)
						(4)1245,754
											
											R27432Additional uses; seed treatment only; 6 or more
						submitted in one application; limited uptake into raw agricultural commodities;
						includes crops with established tolerances (e.g., for soil or foliar
						application); includes food and/or non-food uses (3) (4)12274,523
											
										
									
								
								
									TABLE 3. — REGISTRATION DIVISION — IMPORT AND OTHER
				TOLERANCES
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time. In the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application.
											
											(3) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
										
											R28033Establish import
						tolerance; new active ingredient or first food use (2)21289,407
											
											R29034Establish import tolerance; additional food
						use1557,882
											
											R29135Establish import tolerances; additional food uses; 6 or
						more crops submitted in one petition 15347,288
											
											R29236Amend an established tolerance (e.g., decrease or
						increase); domestic or import; applicant-initiated 1141,124
											
											R29337Establish tolerance(s) for inadvertent residues in one
						crop; applicant-initiated 1248,510
											
											R29438Establish tolerances for inadvertent residues; 6 or
						more crops submitted in one application; applicant-initiated 12291,060
											
											R29539Establish tolerance(s) for residues in one rotational
						crop in response to a specific rotational crop application; applicant-initiated
						1559,976
											
											R29640Establish tolerances for residues in rotational crops
						in response to a specific rotational crop petition; 6 or more crops submitted
						in one application; applicant-initiated 15359,856
											
											R297New41Amend 6 or more
						established tolerances (e.g., decrease or increase) in one petition; domestic
						or import; applicant-initiated 11246,744
											
											R298New42Amend an established
						tolerance (e.g., decrease or increase); domestic or import; submission of
						amended labels (requiring science review) in addition to those associated with
						the amended tolerance; applicant-initiated (3)1353,120
											
											R299New43Amend 6 or more
						established tolerances (e.g., decrease or increase); domestic or import;
						submission of amended labels (requiring science review) in addition to those
						associated with the amended tolerance; applicant-initiated (3)13258,740
											
										
									
								
								
									TABLE 4. — REGISTRATION DIVISION — NEW PRODUCTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) An
					 application for a new end-use product using a source of active ingredient that
					 (a) is not yet registered but (b) has an application pending with the Agency
					 for review, will be considered an application for a new product with an
					 unregistered source of active ingredient. (3) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
										
											R30044New product; or similar
						combination product (already registered) to an identical or substantially
						similar in composition and use to a registered product; registered source of
						active ingredient; no data review on acute toxicity, efficacy or CRP – only
						product chemistry data; cite-all data citation, or selective data citation
						where applicant owns all required data, or applicant submits specific
						authorization letter from data owner. Category also includes 100% re-package of
						registered end-use or manufacturing-use product that requires no data
						submission nor data matrix. (2) (3)41,434
											
											R30145New product; or similar combination product (already
						registered) to an identical or substantially similar in composition and use to
						a registered product; registered source of active ingredient; selective data
						citation only for data on product chemistry and/or acute toxicity and/or public
						health pest efficacy, where applicant does not own all required data and does
						not have a specific authorization letter from data owner. (2) (3)41,720
											
											R31046New end-use or manufacturing-use product with
						registered source(s) of active ingredient(s); includes products containing two
						or more registered active ingredients previously combined in other registered
						products; requires review of data package within RD only; includes data and/or
						waivers of data for only: • product chemistry and/or •
						acute toxicity and/or • public health pest efficacy and/or
						• child resistant packaging. (2) (3) 74,807
											
											R314New47New end use product
						containing two or more registered active ingredients never before registered as
						this combination in a formulated product; new product label is identical or
						substantially similar to the labels of currently registered products which
						separately contain the respective component active ingredients; requires review
						of data package within RD only; includes data and/or waivers of data for only:
						• product chemistry and/or • acute toxicity and/or
						• public health pest efficacy and/or • child resistant
						packaging. (2) (3)86,009
											
											R315New48New end-use non-food
						animal product with submission of two or more target animal safety studies;
						includes data and/or waivers of data for only: • product chemistry
						and/or • acute toxicity and/or • public health pest
						efficacy and/or • animal safety studies and/or • child
						resistant packaging (2) (3) 98,000
											
											R32049New product; new physical form; requires data review in
						science divisions (2) (3)1211,996
											
											R33150New product; repack of identical registered end-use
						product as a manufacturing-use product; same registered uses only (2)
						(3)32,294
											
											R33251New manufacturing-use product; registered active
						ingredient; unregistered source of active ingredient; submission of completely
						new generic data package; registered uses only; requires review in RD and
						science divisions (2) (3)24256,883
											
											R333New52New product; MUP or End
						use product with unregistered source of active ingredient; requires science
						data review; new physical form; etc. Cite-all or selective data citation where
						applicant owns all required data. (2) (3)1017,993
											
											R334New53New product; MUP or End
						use product with unregistered source of the active ingredient; requires science
						data review; new physical form; etc. Selective data citation. (2)
						(3)1117,993
											
										
									
								
								
									TABLE 5. — REGISTRATION DIVISION — AMENDMENTS TO
				REGISTRATION
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) (a)
					 EPA-initiated amendments shall not be charged registration service fees. (b)
					 Registrant-initiated fast-track amendments are to be completed within the
					 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
					 registration service fees. (c) Registrant-initiated fast-track amendments
					 handled by the Antimicrobials Division are to be completed within the timelines
					 specified in FIFRA Section 3(h) and are not subject to registration service
					 fees. (d) Registrant initiated amendments submitted by notification under PR
					 Notices, such as PR Notice 98–10, continue under PR Notice timelines and are
					 not subject to registration service fees. (e) Submissions with data and
					 requiring data review are subject to registration service fees. (3)
					 Where the action involves approval of a new or amended label, on or before the
					 end date of the decision review time, the Agency shall provide to the applicant
					 a draft accepted label, including any changes made by the Agency that differ
					 from the applicant-submitted label and relevant supporting data reviewed by the
					 Agency. The applicant will notify the Agency that the applicant either (a)
					 agrees to all of the terms associated with the draft accepted label as amended
					 by the Agency and requests that it be issued as the accepted final
					 Agency-stamped label; or (b) does not agree to one or more of the terms of the
					 draft accepted label as amended by the Agency and requests additional time to
					 resolve the difference(s); or (c) withdraws the application without prejudice
					 for subsequent resubmission, but forfeits the associated registration service
					 fee. For cases described in (b), the applicant shall have up to 30 calendar
					 days to reach agreement with the Agency on the final terms of the
					 Agency-accepted label. If the applicant agrees to all of the terms of the
					 accepted label as in (a), including upon resolution of differences in (b), the
					 Agency shall provide an accepted final Agency-stamped label to the registrant
					 within 2 business days following the registrant’s written or electronic
					 confirmation of agreement to the Agency. 
											
										
											R34054Amendment requiring data
						review within RD (e.g., changes to precautionary label statements) (2) (3)
						4
						3,617
						
											
											R345New55Amending non-food animal
						product that includes submission of target animal safety data; previously
						registered (2) (3)78,000
											
											R35056Amendment requiring data review in science divisions
						(e.g., changes to REI, or PPE, or PHI, or use rate, or number of applications;
						or add aerial application; or modify GW/SW advisory statement) (2)
						(3)911,996
											
											R351New57Amendment adding a new
						unregistered source of active ingredient. (2) (3)811,996
											
											R352New58Amendment adding already
						approved uses; selective method of support; does not apply if the applicant
						owns all cited data (2) (3)811,996
											
											R37159Amendment to Experimental Use Permit; (does not include
						extending a permit's time period) (3)69,151
											
										
									
								
								
									TABLE 6. — REGISTRATION DIVISION — OTHER ACTIONS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day.
											
										
											R12460Conditional Ruling on
						Preapplication Study Waivers; applicant-initiated62,294
											
											R27261Review of Study Protocol applicant-initiated; excludes
						DART, pre-registration conference, Rapid Response review, DNT protocol review,
						protocol needing HSRB review32,294
											
											R275New62Rebuttal of agency
						reviewed protocol, applicant initiated32,294
											
											R37063Cancer reassessment; applicant-initiated18179,818
											
										
									
								
								
									TABLE 7. — ANTIMICROBIALS DIVISION — NEW ACTIVE
				INGREDIENTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time. In the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application. 
											
											(3) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
										
											A38064Food use; establish
						tolerance exemption (2) (3)24104,187
											
											A39065Food use; establish tolerance (2) (3)24173,644
											
											A40066Non-food use; outdoor; FIFRA §2(mm) uses (2)
						(3)1886,823
											
											A41067Non-food use; outdoor; uses other than FIFRA §2(mm) (2)
						(3)21173,644
											
											A42068Non-food use; indoor; FIFRA §2(mm) uses (2)
						(3)1857,882
											
											A43069Non-food use; indoor; uses other than FIFRA §2(mm) (2)
						(3)2086,823
											
											A43170Non-food use; indoor; low-risk, low-toxicity food-grade
						active ingredient(s); efficacy testing for public health claims required under
						GLP and following DIS/TSS or AD-approved study protocol (2) (3)1260,638
											
										
									
								
								
									TABLE 8. — ANTIMICROBIALS DIVISION — NEW USES
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time. In the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application. 
											
											(3) If EPA data
					 rules are amended to newly require clearance under section 408 of the FFDCA for
					 an ingredient of an antimicrobial product where such ingredient was not
					 previously subject to such a clearance, then review of the data for such
					 clearance of such product is not subject to a registration service fee for the
					 tolerance action for two years from the effective date of the rule. 
											
											(4) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
											(5) Amendment
					 applications to add the new use(s) to registered product labels are covered by
					 the base fee for the new use(s). All items in the covered application must be
					 submitted together in one package. Each application for an additional new
					 product registration and new inert approval(s) that is submitted in the new use
					 application package is subject to the registration service fee for a new
					 product or a new inert approval. However, if a new use application only
					 proposes to register the new use for a new product and there are no amendments
					 in the application, then review of one new product application is covered by
					 the new use fee. All such associated applications that are submitted together
					 will be subject to the new use decision review time. Any application for a new
					 product or an amendment to the proposed labeling (a) submitted subsequent to
					 submission of the new use application and (b) prior to conclusion of its
					 decision review time and (c) containing the same new uses, will be deemed a
					 separate new-use application, subject to a separate registration service fee
					 and new decision review time for a new use. If the new-use application includes
					 non-food (indoor and/or outdoor), and food (outdoor and/or indoor) uses, the
					 appropriate fee is due for each type of new use and the longest decision review
					 time applies to all of the new uses requested in the application. Any
					 information that (a) was neither requested nor required by the Agency, and (b)
					 is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screen, and (c) is not
					 itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new use application. 
											
										
											A44071First food use;
						establish tolerance exemption (2) (3) (4) 21 28,942 
											
											A45072First food use; establish tolerance (2) (3)
						(4)2186,823
											
											A46073Additional food use; establish tolerance exemption (3)
						(4) (5)1511,577
											
											A47074Additional food use; establish tolerance (3) (4)
						(5)1528,942
											
											A471New75Additional food uses;
						establish tolerances; 6 or more submitted in one application (3) (4)
						(5)15173,652
											
											A48076Additional use; non-food; outdoor; FIFRA §2(mm) uses
						(4) (5)917,365
											
											A481New77Additional non-food
						outdoor uses; FIFRA §2(mm) uses; 6 or more submitted in one application (4)
						(5)9104,190
											
											A49078Additional use; non-food; outdoor; uses other than
						FIFRA §2(mm) (4) (5)1528,942
											
											A491New79Additional non-food;
						outdoor; uses other than FIFRA §2(mm); 6 or more submitted in one application
						(4) (5)15173,652
											
											A50080Additional use; non-food, indoor, FIFRA §2(mm) uses (4)
						(5)911,577
											
											A501New81Additional non-food;
						indoor; FIFRA §2(mm) uses; 6 or more submitted in one application (4)
						(5)969,462
											
											A51082Additional use; non-food; indoor; uses other than FIFRA
						§2(mm) (4) (5)1211,577
											
											A511New83Additional non-food;
						indoor; uses other than FIFRA §2(mm); 6 or more submitted in one application
						(4) (5)1269,462
											
										
									
								
								
									TABLE 9. — ANTIMICROBIALS DIVISION — NEW PRODUCTS AND
				AMENDMENTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) An application
					 for a new end-use product using a source of active ingredient that (a) is not
					 yet registered but (b) has an application pending with the Agency for review,
					 will be considered an application for a new product with an unregistered source
					 of active ingredient. 
											
											(3) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
											(4) (a)
					 EPA-initiated amendments shall not be charged registration service fees. (b)
					 Registrant-initiated fast-track amendments are to be completed within the
					 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
					 registration service fees. (c) Registrant-initiated fast-track amendments
					 handled by the Antimicrobials Division are to be completed within the timelines
					 specified in FIFRA Section 3(h) and are not subject to registration service
					 fees. (d) Registrant initiated amendments submitted by notification under PR
					 Notices, such as PR Notice 98–10, continue under PR Notice timelines and are
					 not subject to registration service fees. (e) Submissions with data and
					 requiring data review are subject to registration service fees. 
											
										
											A53084New product; identical
						or substantially similar in composition and use to a registered product; no
						data review or only product chemistry data; cite-all data citation, or
						selective data citation when applicant owns all required data, or applicant
						submits specific authorization letter for data owner. Category also includes
						100% re-package of registered end-use or manufacturing-use product that
						requires no data submission nor data matrix. (2) (3)41,159
											
											A53185New product; identical or substantially similar in
						composition and use to a registered product; registered source of active
						ingredient: selective data citation only for data on product chemistry and/or
						acute toxicity and/or public health pest efficacy, where applicant does not own
						all required data and does not have a specific authorization letter from data
						owner. (2) (3)41,654
											
											A53286New product; identical or substantially similar in
						composition and use to a registered product; registered active ingredient;
						unregistered source of active ingredient; cite-all data citation except for
						product chemistry; product chemistry data submitted (2) (3)54,631
											
											A54087New end use product; FIFRA §2(mm) uses only (2)
						(3)54,631
											
											A55088New end-use product; uses other than FIFRA §2(mm);
						non-FQPA product (2) (3)74,631
											
											A56089New manufacturing-use product; registered active
						ingredient; selective data citation (2) (3)1217,365
											
											A57090Label amendment requiring data review (3)
						(4)43,474
											
											A572New91New Product or amendment
						requiring data review for risk assessment by Science Branch (e.g., changes to
						REI, or PPE, or use rate) (2) (3) (4)911,996
											
										
									
								
								
									TABLE 10. — ANTIMICROBIALS DIVISION — EXPERIMENTAL USE
				PERMITS AND OTHER TYPE OF ACTIONS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) Where the
					 action involves approval of a new or amended label, on or before the end date
					 of the decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
										
											A52092Experimental Use Permit
						application, Non-Food Use (2)95,789
											
											A52193Review of public health efficacy study protocol within
						AD, per AD Internal Guidance for the Efficacy Protocol Review Process; Code
						will also include review of public health efficacy study protocol and data
						review for devices making pesticidal claims; applicant-initiated; Tier
						132,250
											
											A52294Review of public health efficacy study protocol outside
						AD by members of AD Efficacy Protocol Review Expert Panel; Code will also
						include review of public health efficacy study protocol and data review for
						devices making pesticidal claims; applicant-initiated; Tier 21211,025
											
											A524New95New Active Ingredient,
						Experimental Use Permit application; Food Use Requires Tolerance. Credit 45% of
						fee toward new active ingredient application that follows. (2)18138,916
											
											A525New96New Active Ingredient,
						Experimental Use Permit application; Food Use Requires Tolerance Exemption.
						Credit 45% of fee toward new active ingredient application that follows.
						(2)1883,594
											
											A526New97New Active Ingredient,
						Experimental Use Permit application; Non-Food, Outdoor Use. Credit 45% of fee
						toward new active ingredient application that follows. (2)1586,823
											
											A527New98New Active Ingredient,
						Experimental Use Permit application; Non-Food, Indoor Use. Credit 45% of fee
						toward new active ingredient application that follows. (2)1558,000
											
											A528New99Experimental Use Permit
						application, Food Use; Requires Tolerance or Tolerance Exemption
						(2)1520,260
											
											A529New100Amendment to Experimental Use Permit;
						requires data review or risk assessment (2)910,365
											
											A523New101Review of protocol other than a
						public health efficacy study (i.e., Toxicology or Exposure
						Protocols)911,025
											
											A571New102Science reassessment: Cancer risk,
						refined ecological risk, and/or endangered species;
						applicant-initiated1886,823
											
										
									
								
								
									TABLE 11. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				MICROBIAL AND BIOCHEMICAL PESTICIDES; NEW ACTIVE INGREDIENTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) All requests
					 for new uses (food and/or nonfood) contained in any application for a new
					 active ingredient or a first food use are covered by the base fee for that new
					 active ingredient or first food use application and retain the same decision
					 time review period as the new active ingredient or first food use application.
					 The application must be received by the agency in one package. The base fee for
					 the category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time, except where the new inert approval decision review time is greater than
					 that for the new active ingredient, in which case the associated new active
					 ingredient will be subject to the new inert approval decision review time. In
					 the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application. 
											
										
											B580103New active ingredient; food use;
						petition to establish a tolerance (2) 1946,305
											
											B590104New active ingredient; food use; petition to establish
						a tolerance exemption (2)1728,942
											
											B600105New active ingredient; non-food use (2) 1317,365
											
											B610106New active ingredient; Experimental Use Permit
						application; petition to establish a temporary tolerance or temporary tolerance
						exemption 1011,577
											
											B611New107New active ingredient; Experimental
						Use Permit application; petition to establish permanent tolerance
						exemption1211,577
											
											B612New108New active ingredient; no change to a
						permanent tolerance exemption (2)1015,918
											
											B613New109New active ingredient; petition to
						convert a temporary tolerance or a temporary tolerance exemption to a permanent
						tolerance or tolerance exemption (2)1115,918
											
											B620110New active ingredient; Experimental Use Permit
						application; non-food use including crop destruct75,789
											
										
									
								
								
									TABLE 12. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				MICROBIAL AND BIOCHEMICAL PESTICIDES; NEW USES
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time. In the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application. 
											
											(3) Amendment
					 applications to add the new use(s) to registered product labels are covered by
					 the base fee for the new use(s). All items in the covered application must be
					 submitted together in one package. Each application for an additional new
					 product registration and new inert approval(s) that is submitted in the new use
					 application package is subject to the registration service fee for a new
					 product or a new inert approval. However, if a new use application only
					 proposes to register the new use for a new product and there are no amendments
					 in the application, then review of one new product application is covered by
					 the new use fee. All such associated applications that are submitted together
					 will be subject to the new use decision review time. Any application for a new
					 product or an amendment to the proposed labeling (a) submitted subsequent to
					 submission of the new use application and (b) prior to conclusion of its
					 decision review time and (c) containing the same new uses, will be deemed a
					 separate new-use application, subject to a separate registration service fee
					 and new decision review time for a new use. If the new-use application includes
					 non-food (indoor and/or outdoor), and food (outdoor and/or indoor) uses, the
					 appropriate fee is due for each type of new use and the longest decision review
					 time applies to all of the new uses requested in the application. Any
					 information that (a) was neither requested nor required by the Agency, and (b)
					 is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screen, and (c) is not
					 itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new use application. 
											
										
											B630111First food use; petition to establish
						a tolerance exemption (2)1311,577
											
											B631112New food use; petition to amend an established
						tolerance (3)1211,577
											
											B640113First food use; petition to establish a tolerance (2)
						1917,365
											
											B643New114New Food use; petition to amend
						tolerance exemption (3)1011,577
											
											B642New115First food use; indoor; food/food
						handling (2)1228,942
											
											B644New116New use, no change to an established
						tolerance or tolerance exemption (3)811,577
											
											B650117New use; non-food (3)75,789
											
										
									
								
								
									TABLE 13. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				MICROBIAL AND BIOCHEMICAL PESTICIDES; NEW PRODUCTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) An
					 application for a new end-use product using a source of active ingredient that
					 (a) is not yet registered but (b) has an application pending with the Agency
					 for review, will be considered an application for a new product with an
					 unregistered source of active ingredient. 
											
										
											B652New118New product; registered
						source of active ingredient; requires petition to amend established tolerance
						or tolerance exemption; requires 1) submission of product specific data; or 2)
						citation of previously reviewed and accepted data; or 3) submission or citation
						of data generated at government expense; or 4) submission or citation of
						scientifically-sound rationale based on publicly available literature or other
						relevant information that addresses the data requirement; or 5) submission of a
						request for a data requirement to be waived supported by a scientifically-sound
						rationale explaining why the data requirement does not apply (2)1311,577
											
											B660119New product; registered source of active ingredient(s);
						identical or substantially similar in composition and use to a registered
						product; no change in an established tolerance or tolerance exemption. No data
						review, or only product chemistry data; cite-all data citation, or selective
						data citation where applicant owns all required data or authorization from data
						owner is demonstrated. Category includes 100% re-package of registered end-use
						or manufacturing-use product that requires no data submission or data matrix.
						For microbial pesticides, the active ingredient(s) must not be re-isolated.
						(2)41,159
											
											B670120New product; registered source of active ingredient(s);
						no change in an established tolerance or tolerance exemption; requires: 1)
						submission of product specific data; or 2) citation of previously reviewed and
						accepted data; or 3) submission or citation of data generated at government
						expense; or 4) submission or citation of a scientifically-sound rationale based
						on publicly available literature or other relevant information that addresses
						the data requirement; or 5) submission of a request for a data requirement to
						be waived supported by a scientifically-sound rationale explaining why the data
						requirement does not apply. (2)74,631
											
											B671121New product; unregistered source of active
						ingredient(s); requires a petition to amend an established tolerance or
						tolerance exemption; requires: 1) submission of product specific data; or 2)
						citation of previously reviewed and accepted data; or 3) submission or citation
						of data generated at government expense; or 4) submission or citation of a
						scientifically-sound rationale based on publicly available literature or other
						relevant information that addresses the data requirement; or 5) submission of a
						request for a data requirement to be waived supported by a scientifically-sound
						rationale explaining why the data requirement does not apply. (2)1711,577
											
											B672122New product; unregistered source of active
						ingredient(s); non-food use or food use with a tolerance or tolerance exemption
						previously established for the active ingredient(s); requires: 1) submission of
						product specific data; or 2) citation of previously reviewed and accepted data;
						or 3) submission or citation of data generated at government expense; or 4)
						submission or citation of a scientifically-sound rationale based on publicly
						available literature or other relevant information that addresses the data
						requirement; or 5) submission of a request for a data requirement to be waived
						supported by a scientifically-sound rationale explaining why the data
						requirement does not apply. (2)138,269
											
											B673New123New product MUP/EP; unregistered
						source of active ingredient(s); citation of Technical Grade Active Ingredient
						(TGAI) data previously reviewed and accepted by the Agency. Requires an Agency
						determination that the cited data supports the new product. (2)104,631
											
											B674New124New product MUP; Repack of identical
						registered end-use product as a manufacturing-use product; same registered uses
						only (2)41,159
											
											B675New125New Product MUP; registered source of
						active ingredient; submission of completely new generic data package;
						registered uses only. (2)108,269
											
											B676New126New product; more than one active
						ingredient where one active ingredient is an unregistered source; product
						chemistry data must be submitted; requires: 1) submission of product specific
						data, and 2) citation of previously reviewed and accepted data; or 3)
						submission or citation of data generated at government expense; or 4)
						submission or citation of a scientifically-sound rationale based on publicly
						available literature or other relevant information that addresses the data
						requirement; or 5) submission of a request for a data requirement to be waived
						supported by a scientifically-sound rationale explaining why the data
						requirement does not apply. (2) 138,269
											
											B677New127New end-use non-food animal product
						with submission of two or more target animal safety studies; includes data
						and/or waivers of data for only: • product chemistry and/or
						• acute toxicity and/or • public health pest efficacy
						and/or • animal safety studies and/or • child resistant
						packaging (2) 108,000
											
										
									
								
								
									TABLE 14. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				MICROBIAL AND BIOCHEMICAL PESTICIDES; AMENDMENTS
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) (a)
					 EPA-initiated amendments shall not be charged registration service fees. (b)
					 Registrant-initiated fast-track amendments are to be completed within the
					 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
					 registration service fees. (c) Registrant-initiated fast-track amendments
					 handled by the Antimicrobials Division are to be completed within the timelines
					 specified in FIFRA Section 3(h) and are not subject to registration service
					 fees. (d) Registrant initiated amendments submitted by notification under PR
					 Notices, such as PR Notice 98–10, continue under PR Notice timelines and are
					 not subject to registration service fees. (e) Submissions with data and
					 requiring data review are subject to registration service fees. 
											
										
											B621128Amendment; Experimental Use Permit;
						no change to an established temporary tolerance or tolerance
						exemption.74,631
											
											B622New129Amendment; Experimental Use Permit;
						petition to amend an established or temporary tolerance or tolerance
						exemption.1111,577
											
											B641130Amendment of an established tolerance or tolerance
						exemption. 1311,577
											
											B680131Amendment; registered source of active ingredient(s);
						no new use(s); no changes to an established tolerance or tolerance exemption.
						Requires data submission. (2) 54,631
											
											B681132Amendment; unregistered source of active ingredient(s).
						Requires data submission. (2) 75,513
											
											B683New133Label amendment; requires
						review/update of previous risk assessment(s) without data submission (e.g.,
						labeling changes to REI, PPE, PHI). (2) 64,631
											
											B684New134Amending non-food animal product that
						includes submission of target animal safety data; previously registered (2)
						88,000
											
										
									
								
								
									TABLE 15. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				STRAIGHT CHAIN LEPIDOPTERAN PHEROMONES(SCLPS)
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) All requests for
					 new uses (food and/or nonfood) contained in any application for a new active
					 ingredient or a first food use are covered by the base fee for that new active
					 ingredient or first food use application and retain the same decision time
					 review period as the new active ingredient or first food use application. The
					 application must be received by the agency in one package. The base fee for the
					 category covers a maximum of five new products. Each application for an
					 additional new product registration and new inert approval that is submitted in
					 the new active ingredient application package or first food use application
					 package is subject to the registration service fee for a new product or a new
					 inert approval. All such associated applications that are submitted together
					 will be subject to the new active ingredient or first food use decision review
					 time, except where the new inert approval decision review time is greater than
					 that for the new active ingredient, in which case the associated new active
					 ingredient will be subject to the new inert approval decision review time. In
					 the case of a new active ingredient application, until that new active
					 ingredient is approved, any subsequent application for another new product
					 containing the same active ingredient or an amendment to the proposed labeling
					 will be deemed a new active ingredient application, subject to the registration
					 service fee and decision review time for a new active ingredient. In the case
					 of a first food use application, until that first food use is approved, any
					 subsequent application for an additional new food use or uses will be subject
					 to the registration service fee and decision review time for a first food use.
					 Any information that (a) was neither requested nor required by the Agency, and
					 (b) is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screening, and (c) is
					 not itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new active ingredient or first food use
					 application. 
											
											(3) An application
					 for a new end-use product using a source of active ingredient that (a) is not
					 yet registered but (b) has an application pending with the Agency for review,
					 will be considered an application for a new product with an unregistered source
					 of active ingredient. 
											
											(4) (a)
					 EPA-initiated amendments shall not be charged registration service fees. (b)
					 Registrant-initiated fast-track amendments are to be completed within the
					 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
					 registration service fees. (c) Registrant-initiated fast-track amendments
					 handled by the Antimicrobials Division are to be completed within the timelines
					 specified in FIFRA Section 3(h) and are not subject to registration service
					 fees. (d) Registrant initiated amendments submitted by notification under PR
					 Notices, such as PR Notice 98–10, continue under PR Notice timelines and are
					 not subject to registration service fees. (e) Submissions with data and
					 requiring data review are subject to registration service fees. 
											
											(5) Amendment
					 applications to add the new use(s) to registered product labels are covered by
					 the base fee for the new use(s). All items in the covered application must be
					 submitted together in one package. Each application for an additional new
					 product registration and new inert approval(s) that is submitted in the new use
					 application package is subject to the registration service fee for a new
					 product or a new inert approval. However, if a new use application only
					 proposes to register the new use for a new product and there are no amendments
					 in the application, then review of one new product application is covered by
					 the new use fee. All such associated applications that are submitted together
					 will be subject to the new use decision review time. Any application for a new
					 product or an amendment to the proposed labeling (a) submitted subsequent to
					 submission of the new use application and (b) prior to conclusion of its
					 decision review time and (c) containing the same new uses, will be deemed a
					 separate new-use application, subject to a separate registration service fee
					 and new decision review time for a new use. If the new-use application includes
					 non-food (indoor and/or outdoor), and food (outdoor and/or indoor) uses, the
					 appropriate fee is due for each type of new use and the longest decision review
					 time applies to all of the new uses requested in the application. Any
					 information that (a) was neither requested nor required by the Agency, and (b)
					 is submitted by the applicant at the applicant’s initiative to support the
					 application after completion of the technical deficiency screen, and (c) is not
					 itself a covered registration application, must be assessed 25% of the full
					 registration service fee for the new use application. 
											
										
											B690135New active ingredient; food or
						non-food use. (2)72,316
											
											B700136Experimental Use Permit application; new active
						ingredient or new use. 71,159
											
											B701137Extend or amend Experimental Use Permit.41,159
											
											B710138New product; registered source of active ingredient(s);
						identical or substantially similar in composition and use to a registered
						product; no change in an established tolerance or tolerance exemption. No data
						review, or only product chemistry data; cite-all data citation, or selective
						data citation where applicant owns all required data or authorization from data
						owner is demonstrated. Category includes 100% re-package of registered end-use
						or manufacturing-use product that requires no data submission or data matrix.
						(3) 41,159
											
											B720139New product; registered source of active ingredient(s);
						requires: 1) submission of product specific data; or 2) citation of previously
						reviewed and accepted data; or 3) submission or citation of data generated at
						government expense; or 4) submission or citation of a scientifically-sound
						rationale based on publicly available literature or other relevant information
						that addresses the data requirement; or 5) submission of a request for a data
						requirement to be waived supported by a scientifically-sound rationale
						explaining why the data requirement does not apply. (3)51,159
											
											B721140New product; unregistered source of active ingredient.
						(3) 72,426
											
											B722141New use and/or amendment; petition to establish a
						tolerance or tolerance exemption. (4) (5)72,246
											
											B730142Label amendment requiring data submission.
						(4)51,159
											
										
									
								
								
									TABLE 16. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				OTHER ACT
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day.
											
										
											B614New143Conditional Ruling on
						Preapplication Study Waivers; applicant-initiated32,294
											
											B615New144Rebuttal of agency reviewed protocol,
						applicant initiated32,294
											
											B682145Protocol review; applicant initiated; excludes time for
						HSRB review32,205
											
										
									
								
								
									TABLE 17. — BIOPESTICIDES AND POLLUTION PREVENTION DIVISION —
				PLANT INCORPORATED PROTECTANTS (PIPS)
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. (2) New PIP = a
					 PIP with an active ingredient that has not been registered. (3)
					 Registered PIP = a PIP with an active ingredient that is currently registered.
					 (4) Transfer registered PIP through conventional breeding for new
					 food/feed use, such as from field corn to sweet corn. (5) The
					 scientific data involved in this category are complex. EPA often seeks
					 technical advice from the Scientific Advisory Panel on risks that pesticides
					 pose to wildlife, farm workers, pesticide applicators, non-target species, as
					 well as insect resistance, and novel scientific issues surrounding new
					 technologies. The scientists of the SAP neither make nor recommend policy
					 decisions. They provide advice on the science used to make these decisions.
					 Their advice is invaluable to the EPA as it strives to protect humans and the
					 environment from risks posed by pesticides. Due to the time it takes to
					 schedule and prepare for meetings with the SAP, additional time and costs are
					 needed. (6) Registered PIPs stacked through conventional breeding.
					 (7) Deployment of a registered PIP with a different IRM plan (e.g.,
					 seed blend). (8) The negotiated acreage cap will depend upon EPA's
					 determination of the potential environmental exposure, risk(s) to non-target
					 organisms, and the risk of targeted pest developing resistance to the
					 pesticidal substance. The uncertainty of these risks may reduce the allowable
					 acreage, based upon the quantity and type of non-target organism data submitted
					 and the lack of insect resistance management data, which is usually not
					 required for seed-increase registrations. Registrants are encouraged to consult
					 with EPA prior to submission of a registration application in this category.
					 (9) Application can be submitted prior to or concurrently with an
					 application for commercial registration. (10) For example, IRM plan
					 modifications that are applicant-initiated. (11) EPA-initiated
					 amendments shall not be charged fees. 
											
										
											B740146Experimental Use Permit application;
						no petition for tolerance/tolerance exemption. Includes: 1)
						non-food/feed use(s) for a new (2) or registered (3) PIP; 2)
						food/feed use(s) for a new or registered PIP with crop destruct; 3)
						food/feed use(s) for a new or registered PIP in which an established
						tolerance/tolerance exemption exists for the intended use(s). (4)
						686,823
											
											B750147Experimental Use Permit application; with a petition to
						establish a temporary or permanent tolerance/tolerance exemption for the active
						ingredient. Includes new food/feed use for a registered (3) PIP.
						(4)9115,763
											
											B770148Experimental Use Permit application; new (2) PIP; with
						petition to establish a temporary tolerance/tolerance exemption for the active
						ingredient; credit 75% of B771 fee toward registration application for a new
						active ingredient that follows; SAP review. (5)15173,644
											
											B771149Experimental Use Permit application; new (2) PIP; with
						petition to establish a temporary tolerance/tolerance exemption for the active
						ingredient; credit 75% of B771 fee toward registration application for a new
						active ingredient that follows.10115,763
											
											B772150Application to amend or extend an Experimental Use
						Permit; no petition since the established tolerance/tolerance exemption for the
						active ingredient is unaffected.311,577
											
											B773151Application to amend or extend an Experimental Use
						Permit; with petition to extend a temporary tolerance/tolerance exemption for
						the active ingredient.528,942
											
											B780152Registration application; new (2) PIP;
						non-food/feed.12144,704
											
											B790153Registration application; new (2) PIP; non-food/feed;
						SAP review. (5)18202,585
											
											B800154Registration application; new (2) PIP; with petition to
						establish permanent tolerance/tolerance exemption for the active ingredient
						based on an existing temporary tolerance/tolerance exemption.12231,585
											
											B810155Registration application; new (2) PIP; with petition to
						establish permanent tolerance/tolerance exemption for the active ingredient
						based on an existing temporary tolerance/tolerance exemption. SAP review.
						(5)18289,407
											
											B820156Registration application; new (2) PIP; with petition to
						establish or amend a permanent tolerance/tolerance exemption of an active
						ingredient.15289,407
											
											B840157Registration application; new (2) PIP; with petition to
						establish or amend a permanent tolerance/tolerance exemption of an active
						ingredient. SAP review. (5)21347,288
											
											B851158Registration application; new event of a previously
						registered PIP active ingredient(s); no petition since permanent
						tolerance/tolerance exemption is already established for the active
						ingredient(s). 9115,763
											
											B870159Registration application; registered (3) PIP; new
						product; new use; no petition since a permanent tolerance/tolerance exemption
						is already established for the active ingredient(s). (4)934,729
											
											B880160Registration application; registered (3) PIP; new
						product or new terms of registration; additional data submitted; no petition
						since a permanent tolerance/tolerance exemption is already established for the
						active ingredient(s). (6) (7)928,942
											
											B881161Registration application; registered (3) PIP; new
						product or new terms of registration; additional data submitted; no petition
						since a permanent tolerance/tolerance exemption is already established for the
						active ingredient(s). SAP review. (5) (6) (7)1586,823
											
											B883New162Registration application; new (2)
						PIP, seed increase with negotiated acreage cap and time-limited registration;
						with petition to establish a permanent tolerance/tolerance exemption for the
						active ingredient based on an existing temporary tolerance/tolerance exemption.
						(8)9115,763
											
											B884New163Registration application; new (2)
						PIP, seed increase with negotiated acreage cap and time-limited registration;
						with petition to establish a permanent tolerance/tolerance exemption for the
						active ingredient. (8)12144,704
											
											B885New164Registration application; registered
						(3) PIP, seed increase; breeding stack of previously approved PIPs, same crop;
						no petition since a permanent tolerance/tolerance exemption is already
						established for the active ingredient(s). (9)986,823
											
											B890165Application to amend a seed increase registration;
						converts registration to commercial registration; no petition since permanent
						tolerance/tolerance exemption is already established for the active
						ingredient(s).957,882
											
											B891166Application to amend a seed increase registration;
						converts registration to a commercial registration; no petition since a
						permanent tolerance/tolerance exemption already established for the active
						ingredient(s); SAP review. (5)15115,763
											
											B900167Application to amend a registration, including actions
						such as extending an expiration date, modifying an IRM plan, or adding an
						insect to be controlled. (10) (11)611,577
											
											B901168Application to amend a registration, including actions
						such as extending an expiration date, modifying an IRM plan, or adding an
						insect to be controlled. SAP review. (10) (11)1269,458
											
											B902169PIP protocol review35,789
											
											B903170Inert ingredient tolerance exemption; e.g., a marker
						such as NPT II; reviewed in BPPD.657,882
											
											B904171Import tolerance or tolerance exemption; processed
						commodities/food only (inert or active ingredient).9115,763
											
										
									
								
								
									TABLE 18. — INERT INGREDIENTS, EXTERNAL REVIEW AND
				MISCELLANEOUS ACTIONS 
									
										
											EPANo.NewCRNo.ActionDecisionReview Time(Months)
						(1)RegistrationService Fee($)
											
										
											(1) A decision
					 review time that would otherwise end on a Saturday, Sunday, or federal holiday,
					 will be extended to end on the next business day. 
											
											(2) If another
					 covered application is associated with and dependent upon a pending application
					 for an inert ingredient action, each application will be subject to its
					 respective registration service fee. The decision review time for the other
					 associated covered application will be extended to match the PRIA due date of
					 the pending inert ingredient action, unless the PRIA due date for the other
					 associated covered action is further out, in which case it will be subject to
					 its own decision review time. If the application covers multiple ingredients
					 grouped by EPA into one chemical class, a single registration service fee will
					 be assessed for approval of those ingredients. 
											
											(3) If EPA data
					 rules are amended to newly require clearance under section 408 of the FFDCA for
					 an ingredient of an antimicrobial product where such ingredient was not
					 previously subject to such a clearance, then review of the data for such
					 clearance of such product is not subject to a registration service fee for the
					 tolerance action for two years from the effective date of the rule. 
											
											(4) Any other
					 covered application that is associated with and dependent on the HSRB review
					 will be subject to its separate registration service fee. The decision review
					 times for the associated actions run concurrently, but will end at the date of
					 the latest review time. 
											
											(5) Any other
					 covered application that is associated with and dependent on the SAP review
					 will be subject to its separate registration service fee. The decision review
					 time for the associated action will be extended by the decision review time for
					 the SAP review. 
											
											(6) An application
					 for a new end-use product using a source of active ingredient that (a) is not
					 yet registered but (b) has an application pending with the Agency for review,
					 will be considered an application for a new product with an unregistered source
					 of active ingredient. 
											
											(7) Where the action
					 involves approval of a new or amended label, on or before the end date of the
					 decision review time, the Agency shall provide to the applicant a draft
					 accepted label, including any changes made by the Agency that differ from the
					 applicant-submitted label and relevant supporting data reviewed by the Agency.
					 The applicant will notify the Agency that the applicant either (a) agrees to
					 all of the terms associated with the draft accepted label as amended by the
					 Agency and requests that it be issued as the accepted final Agency-stamped
					 label; or (b) does not agree to one or more of the terms of the draft accepted
					 label as amended by the Agency and requests additional time to resolve the
					 difference(s); or (c) withdraws the application without prejudice for
					 subsequent resubmission, but forfeits the associated registration service fee.
					 For cases described in (b), the applicant shall have up to 30 calendar days to
					 reach agreement with the Agency on the final terms of the Agency-accepted
					 label. If the applicant agrees to all of the terms of the accepted label as in
					 (a), including upon resolution of differences in (b), the Agency shall provide
					 an accepted final Agency-stamped label to the registrant within 2 business days
					 following the registrant’s written or electronic confirmation of agreement to
					 the Agency. 
											
										
											I001172Approval of new food use inert
						ingredient (2) (3) 1218,000
											
											I002New173Amend currently approved inert
						ingredient tolerance or exemption from tolerance; new data (2)105,000
											
											I003New174Amend currently approved inert
						ingredient tolerance or exemption from tolerance; no new data (2)83,000
											
											I004New175Approval of new non-food use inert
						ingredient (2)810,000
											
											I005New176Amend currently approved non-food use
						inert ingredient with new use pattern; new data (2)85,000
											
											I006New177Amend currently approved non-food use
						inert ingredient with new use pattern; no new data (2)63,000
											
											I007New178Approval of substantially similar
						non-food use inert ingredients when original inert is compositionally similar
						with similar use pattern (2)41,500
											
											I008New179Approval of new polymer inert
						ingredient, food use (2)53,400
											
											I009New180Approval of new polymer inert
						ingredient, non food use (2)42,800
											
											I010New181Petition to amend a tolerance
						exemption descriptor to add one or more CASRNs; no new data (2)61,500
											
											M001New182Study protocol requiring Human
						Studies Review Board review as defined in 40 CFR 26 in support of an active
						ingredient (4)97,200
											
											M002New183Completed study requiring Human
						Studies Review Board review as defined in 40 CFR 26 in support of an active
						ingredient (4)97,200
											
											M003New184External technical peer review of new
						active ingredient, product, or amendment (e.g., consultation with FIFRA
						Scientific Advisory Panel) for an action with a decision timeframe of less than
						12 months. Applicant initiated request based on a requirement of the
						Administrator, as defined by FIFRA § 25(d), in support of a novel active
						ingredient, or unique use pattern or application technology. Excludes PIP
						active ingredients. (5)1258,000
											
											M004New185External technical peer review of new
						active ingredient, product, or amendment (e.g., consultation with FIFRA
						Scientific Advisory Panel) for an action with a decision timeframe of greater
						than 12 months. Applicant initiated request based on a requirement of the
						Administrator, as defined by FIFRA § 25(d), in support of a novel active
						ingredient, or unique use pattern or application technology. Excludes PIP
						active ingredients. (5)1858,000
											
											M005New186New Product: Combination, Contains a
						combination of active ingredients from a registered and/or unregistered source;
						conventional, antimicrobial and/or biopesticide. Requires coordination with
						other regulatory divisions to conduct review of data, label and/or verify the
						validity of existing data as cited. Only existing uses for each active
						ingredient in the combination product. (6) (7)920,000
											
											M006New187Request for up to 5 letters of
						certification (Gold Seal) for one actively registered product.1250
											
											M007New188Request to extend Exclusive Use of
						data as provided by FIFRA Section 3(c)(1)(F)(ii)125,000
											
											M008New189Request to grant Exclusive Use of
						data as provided by FIFRA Section 3(c)(1)(F)(vi) for a minor use, when a FIFRA
						Section 2(ll)(2) determination is required101,500
											
										
									
							;
					(B)in paragraph (6)—
						(i)in subparagraph (A)—
							(I)by striking October 1, 2008
			 and inserting October 1, 2013; and
							(II)by striking September 30,
			 2010 and inserting September 30, 2015; and
							(ii)in subparagraph (B)—
							(I)by striking October 1, 2010
			 and inserting October 1, 2015; and
							(II)by striking September 30,
			 2010 and inserting September 30, 2015; and
							(C)in paragraph (8)(C)(ii)—
						(i)in subclause (I), by striking
			 or at the end;
						(ii)in subclause (II), by striking the period
			 at the end and inserting ; or; and
						(iii)by adding at the end the following:
							
								(III)on the basis that the Administrator
				rejected the application under subsection
				(f)(4)(B).
								.
						(2)Pesticide registration fundSection 33(c)(3)(B) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(c)(3)(B)) is
			 amended—
					(A)in clause (i), by striking 2008
			 through 2012 and inserting 2013 through 2017;
					(B)in clause (ii), by striking
			 grants and all that follows through the end of the clause and
			 inserting grants, for each of fiscal years 2013 through 2017,
			 $500,000.; and
					(C)in clause (iii), by striking 2008
			 through 2012 and inserting 2013 through 2017.
					(3)Assessment of feesSection 33(d) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(d)) is amended—
					(A)in paragraph (2), by striking
			 2002 each place it appears and inserting
			 2012;
					(B)by striking paragraph (4); and
					(C)by redesignating paragraph (5) as paragraph
			 (4).
					(4)Reforms to reduce decision time review
			 periodsSection 33(e) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(e)) is
			 amended by striking Pesticide Registration Improvement Act of
			 2003 and inserting Pesticide
			 Registration Improvement Extension Act of 2012.
				(5)Decision time review periodsSection 33(f) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(f)) is amended—
					(A)in paragraph (1), by striking
			 Pesticide Registration Improvement Renewal Act, the Administrator shall
			 publish in the Federal Register and inserting Pesticide Registration Improvement Extension Act of
			 2012, the Administrator shall make publicly
			 available;
					(B)in paragraph (2), by striking
			 appearing in the Congressional Record on pages S10409 and all
			 that follows through the period and inserting provided under subsection
			 (b)(3).; and
					(C)in paragraph (4)—
						(i)in subparagraph (A), by inserting
			 and fee before the period; and
						(ii)in subparagraph (B)—
							(I)by striking (B)
			 Completeness of
			 application and all that follows through Not
			 later in clause (i) and inserting the following:
								
									(B)Initial content and preliminary technical
				screenings
										(i)Screenings
											(I)Initial contentNot
				later
											; 
							(II)in clause (i) (as so designated) by adding
			 at the end the following:
								
									(II)Preliminary technical
				screeningAfter conducting
				the initial content screening described in subclause (I) and in accordance with
				clause (iv), the Administrator shall conduct a preliminary technical
				screening—
										(aa)not later than 45 days after the date on
				which the decision time review period begins (for applications with decision
				time review periods of not more than 180 days); and
										(bb)not later than 90 days after the date on
				which the decision time review period begins (for applications with decision
				time review periods greater than 180
				days).
										;
				
							(III)by striking clause (ii) and inserting the
			 following:
								
									(ii)Rejection
										(I)In generalIf the Administrator determines at any time
				before the Administrator completes the preliminary technical screening under
				clause (i)(II) that the application failed the initial content or preliminary
				technical screening and the applicant does not correct the failure before the
				date that is 10 business days after the applicant receives a notification of
				the failure, the Administrator shall reject the application.
										(II)Written notificationThe Administrator shall make every effort
				to provide a written notification of a rejection under subclause (I) during the
				10-day period that begins on the date the Administrator completes the
				preliminary technical
				screening.
										;
							(IV)in clause (iii)—
								(aa)in the heading, by inserting
			 initial
			 content before screening ;
								(bb)in the matter preceding subclause (I), by
			 inserting content after initial; and
								(cc)in subclause (II), by striking
			 contains and inserting appears to contain;
			 and
								(V)by adding at the end the following:
								
									(iv)Requirements of preliminary technical
				screeningIn conducting a
				preliminary technical screening of an application, the Administrator shall
				determine if—
										(I)the application and the data and
				information submitted with the application are accurate and complete;
				and
										(II)the application, data, and information are
				consistent with the proposed labeling and any proposal for a tolerance or
				exemption from the requirement for a tolerance under section 408 of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 346a), and are such that, subject to
				full review under the standards of this Act, could result in the granting of
				the
				application.
										.
							(6)ReportsSection 33(k) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(k)) is amended—
					(A)in paragraph (1), by striking March
			 1, 2014 and inserting March 1, 2017;
					(B)in paragraph (2)—
						(i)in subparagraph (A)—
							(I)in clause (vi)(V), by striking
			 and at the end;
							(II)in clause (vii)(II), by inserting
			 and at the end; and
							(III)by adding at the end the following:
								
									(viii)the number of extensions of decision time
				review periods agreed to under subsection (f)(5) along with a description of
				the reason that the Administrator was unable to make a decision within the
				initial decision time review
				period;
									;
							(ii)in subparagraph (E), by striking
			 and at the end;
						(iii)in subparagraph (F), by striking the period
			 and inserting a semicolon; and
						(iv)by adding at the end the following:
							
								(G)a review of the progress made
				toward—
									(i)carrying out section 4(k)(4) and the
				amounts from the Reregistration and Expedited Processing Fund used for the
				purposes described in that section;
									(ii)implementing systems for the electronic
				tracking of registration submissions by December 31, 2013;
									(iii)implementing a system for tracking the
				status of conditional registrations, including making nonconfidential
				information related to the conditional registrations publicly available by
				December 31, 2013;
									(iv)implementing enhancements to the endangered
				species knowledge database, including making nonconfidential information
				related to the database publicly available;
									(v)implementing the capability to
				electronically submit and review labels submitted with registration
				actions;
									(vi)acquiring and implementing the capability
				to electronically assess and evaluate confidential statements of formula
				submitted with registration actions by December 31, 2014; and
									(vii)facilitating public participation in
				certain registration actions and the registration review process by providing
				electronic notification to interested parties of additions to the public
				docket;
									(H)the number of applications rejected by the
				Administrator under the initial content and preliminary technical screening
				conducted under subsection (f)(4);
								(I)a review of the progress made in updating
				the Pesticide Incident Data System, including progress toward making the
				information contained in the System available to the public (as the
				Administrator determines is appropriate); and
								(J)an assessment of the public availability of
				summary pesticide usage data.
								;
				and
						(C)by adding at the end the following:
						
							(4)Other report
								(A)ScopeIn addition to the annual report described
				in paragraph (1), not later than October 1, 2016, the Administrator shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
				includes an analysis of the impact of maintenance fees on small businesses that
				have—
									(i)10 or fewer employees; and
									(ii)annual global gross revenue that does not
				exceed $2,000,000.
									(B)Information requiredIn conducting the analysis described in
				subparagraph (A), the Administrator shall collect, and include in the report
				under that subparagraph, information on—
									(i)the number of small businesses described in
				subparagraph (A) that are paying maintenance fees; and
									(ii)the number of registrations each company
				holds.
									.
					(7)Termination of effectivenessSection 33(m) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m)) is amended—
					(A)in paragraph (1), by striking
			 2012 and inserting 2017; and
					(B)in paragraph (2)—
						(i)in subparagraph (A)—
							(I)in the heading, by striking
			 2013 and inserting 2018;
							(II)by striking 2013, and
			 inserting 2018,; and
							(III)by striking September 30,
			 2012 and inserting September 30, 2017;
							(ii)in subparagraph (B)—
							(I)in the heading, by striking
			 2014 and inserting 2019;
							(II)by striking 2014, and
			 inserting 2019,; and
							(III)by striking September 30,
			 2012 and inserting September 30, 2017;
							(iii)in subparagraph (C)—
							(I)in the heading, by striking
			 2014 and inserting 2019; and
							(II)by striking September 30,
			 2014 and inserting September 30, 2019; and
							(iv)in subparagraph (D), by striking
			 2012 each place it appears and inserting
			 2017.
						(c)Effective
			 dateThis section and the
			 amendments made by this section take effect on October 1, 2012.
			(d)Relationship to other lawIn the case of any conflict between this
			 section (including the amendments made by this section) and a joint resolution
			 making continuing appropriations for fiscal year 2013 (including any amendments
			 made by such a joint resolution), this section and the amendments made by this
			 section shall control.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
